Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 9, and 11, have been amended in the response filed on 6/17/2022. 
Claims 2, 10, and 14-17 have been cancelled.
Claim 18 is new. 
Claims 1, 3-9, 11-13, and 18 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 3-9, 11-13, and 18 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 9 recites: A system for managing healthcare services, comprising:
an interface; and
a processor configured to: (i) identify a plurality of care pathways for an episode of care, the episode of care comprising a plurality of healthcare services rendered to a patient to treat a condition; (ii) generate, using a longitudinal clustering algorithm, a plurality of clusters corresponding to the plurality of care pathways, respectively; (iii) perform a clustering analysis comprising generating a plurality of trajectories for respective ones of the plurality of clusters; (iv) select a first care pathway of the plurality of care pathways; (v) and output information through the interface indicative of the selected first care pathway, wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs and wherein the selected first care pathway corresponds to one of the plurality of clusters satisfying a selected outcome measure for a bundled payment reimbursement contract.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to categorize medical procedures for billing. 
Independent claims 1 and 18 contain nearly identical limitations, and are similarly rejected. Dependent claims 3-8 and 11-13 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 9. For example, claims 3-8 and 11-13 merely describe a type of data and analysis of the data.

Step 2A of the Alice/Mayo Test - Prong Two
A system for managing healthcare services, comprising:
an interface; and
a processor configured to: (i) identify a plurality of care pathways for an episode of care, the episode of care comprising a plurality of healthcare services rendered to a patient to treat a condition; (ii) generate, using a longitudinal clustering algorithm, a plurality of clusters corresponding to the plurality of care pathways, respectively; (iii) perform a clustering analysis comprising generating a plurality of trajectories for respective ones of the plurality of clusters; (iv) select a first care pathway of the plurality of care pathways; (v) and output information through the interface indicative of the selected first care pathway, wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs and wherein the selected first care pathway corresponds to one of the plurality of clusters satisfying a selected outcome measure for a bundled payment reimbursement contract.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 9 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a processor,” “an interface,” and “a longitudinal clustering algorithm,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity in particular fields.
The limitation of “a processor” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding (para. 0048);
U.S. Patent Publication No. 2014/0006055 to Seraly (para. 0078).
The limitation of “an interface” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding (para. 0040);
U.S. Patent Publication No. 2014/0006055 to Seraly (para. 0093).
The limitation of “longitudinal clustering algorithm” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
Longitudinal clustering of tuberculosis incidence in Portugal from 2002 to 2012 to Sousa (Title);
kml and kml3d: R Packages to Cluster Longitudinal Data to Genolini (Title).
Dependent claims 3-8 and 11-13 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 3-8 and 11-13 recite further steps performed by the processor, including determining pathways using the clustering analysis (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-9, 11-13, and 18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2013/0006649A1 to Rangadass (“Rangadass”) in view of U.S. Patent Publication No. 2017/0169173 A1 to Snow (“Snow”)
Regarding claim 1, Rangadass discloses: 
A method for managing healthcare services, comprising: (Rangadass, Title: System and Method Healthcare Diagnostics and Treatment) 
receiving information selecting an episode of care, (Rangadass, 0016: receiving healthcare information related to clinical pathways) the episode of care comprising a plurality of healthcare services rendered to a patient to treat a condition; (Rangadass, 0016: the clinical pathways includes regimens of treatment (e.g. services), see para. 0035 that relate to patient treatment) 
identifying a plurality of care pathways for the episode of care, (Rangadass, 0016: the clinical pathways relate to healthcare) 
performing a clustering analysis (Rangadass, 0049: a clustering analysis) comprising generating a plurality of trajectories for respective ones of the plurality of clusters; (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross)
selecting a first care pathway (Rangadass, 0049: determining, equivalent of selecting, pathway X) of the plurality of care pathways, (Rangadass, 0049: pathways X and Y) the selected first care pathway corresponding to one of the plurality of clusters (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract; and (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048)
outputting information indicative of the selected first care pathway; and (Rangadass, 0049: the system outputs metrics of the pathways).
implementing the selected first care pathway for the patient. (Rangadass, Claim 11: an execution manager implements each clinical pathway).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
 generating, using a longitudinal clustering algorithm, a plurality of clusters corresponding to the plurality of care pathways, respectively (Snow, 0048: generating clusters of episodes, construed as pathways, which includes grouping longitudinal medical claims data into episodes of care, see para. 0087).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein each trajectory corresponds to different combination of healthcare services or services from a different combination of healthcare personnel. (Rangadass, 0049: the costs can correspond to different drugs preferences, see the example of Dr. Anderson and Dr. Cummings)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the plurality of clusters is generated based on medical information derived from a plurality of healthcare resources. (Rangadass, 0047: obtaining medical information from electronic medical record systems and billing systems)

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include wherein the clustering analysis includes performing a cross-tabulation, stratification, (Snow, 0087: stratification) or regression algorithm on the plurality of clusters. (Snow, 0088: a regression model).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include stratification and regression models, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the outcome measure includes at least one of volume, quality of care, cost, and variation in costs. (Rangadass, 0049: outcomes include cost and cost differences)

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the outcome measure includes cost of healthcare services over a period of time under the bundled payment reimbursement contract, and (Rangadass, 0049: outcomes include cost of healthcare services, such as $9,000 on average drugs, labs, scans and procedures for a particular pathway, and all services are over a period of time)
the first care pathway corresponds to a lowest one of the total cost of the healthcare services. (Rangadass, 0049: pathway Y is $9000, whereas pathway X is $12,000)

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein outputting information indicative of the first care pathway includes ranking the plurality of care pathways for the episode of care. (Rangadass, 0048: the pathways can be ranked according to cost)

Regarding claim 9, Rangadass discloses: 
A system for managing healthcare services, comprising: (Rangadass, Title: System and Method Healthcare Diagnostics and Treatment) 
an interface; and (Rangadass, 0039: a graphical interface) 
a processor configured to: (Rangadass, 0039: a computerized medical information systems) (i) identify a plurality of care pathways for an episode of care, (Rangadass, 0016: the clinical pathways relate to healthcare) the episode of care comprising a plurality of healthcare services rendered to a patient to treat a condition; (Rangadass, 0016: the clinical pathways includes regimens of treatment (e.g. services), see para. 0035 that relate to patient treatment) (iii) perform a clustering analysis (Rangadass, 0049: a clustering analysis) comprising generating a plurality of trajectories for respective ones of the plurality of clusters; (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross) (iv) select a first care pathway (Rangadass, 0049: determining, equivalent of selecting, pathway X) of the plurality of care pathways; (Rangadass, 0049: pathways X and Y) (v) and output information through the interface indicative of the selected first care pathway, (Rangadass, 0023: the system outputs metrics of the pathways) and wherein the selected first care pathway corresponds to one of the plurality of clusters (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include (ii) generate, using a longitudinal clustering algorithm, a plurality of clusters corresponding to the plurality of care pathways, respectively, (Snow, 0048: generating clusters of episodes, construed as pathways, which includes grouping longitudinal medical claims data into episodes of care, see para. 0087)
wherein each of the care pathways corresponds to services from a combination of different healthcare personnel with associated costs (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 11, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
generating a plurality of trajectories for respective ones of the plurality of clusters, (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross) wherein each trajectory corresponds to different combination of healthcare services or services from a different combination of healthcare personnel. (Rangadass, 0049: the costs can correspond to different drugs preferences, see the example of Dr. Anderson and Dr. Cummings)

Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include wherein the clustering analysis includes performing a cross-tabulation, stratification, (Snow, 0087: stratification) or regression algorithm on the plurality of clusters. (Snow, 0088: a regression model).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include stratification and regression models, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis can maximize revenues and improve clinical outcomes. (Snow, 0014).

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
the outcome measure includes cost of healthcare services over a period of time under the bundled payment reimbursement contract, and (Rangadass, 0049: outcomes include cost of healthcare services, such as $9,000 on average drugs, labs, scans and procedures for a particular pathway, and all services are over a period of time)
the first care pathway corresponds to a lowest one of the total cost of the healthcare services. (Rangadass, 0049: pathway Y is $9000, whereas pathway X is $12,000)

Regarding claim 18, Rangadass discloses: 
A method for treating a patient, comprising: (Rangadass, Title: System and Method Healthcare Diagnostics and Treatment)
receiving, via a user interface, (Rangadass, 0047: information is received at a graphical dashboard/interface) a selected first care pathway for the patient, wherein the selected first care pathway for the patient is selected by: receiving information selecting an episode of care, (Rangadass, 0016: receiving healthcare information related to clinical pathways) the episode of care comprising a plurality of healthcare services rendered to a patient to treat a condition; (Rangadass, 0016: the clinical pathways includes regimens of treatment (e.g. services), see para. 0035 that relate to patient treatment)
identifying a plurality of care pathways for the episode of care, (Rangadass, 0016: the clinical pathways relate to healthcare) 
performing a clustering analysis, comprising generating a plurality of trajectories for respective ones of the plurality of clusters; (Rangadass, 0049: the system generates cost trajectories, such as $12,000 for Medicare and about $8,000 for Blue Cross)
selecting a first care pathway (Rangadass, 0049: determining, equivalent of selecting, pathway X) of the plurality of care pathways, (Rangadass, 0049: pathways X and Y) the selected first care pathway corresponding to one of the plurality of clusters (Rangadass, 0049: the pathways are developed using clustering analysis, which generates multiple clusters, which are also referred to as pathways) satisfying a selected outcome measure for a bundled payment reimbursement contract; and (Rangadass, 0049: pathway X relates to reimbursement contracts with Medicare and Blue Cross, and users can select different reimbursement goals, see para. 0048)
treating the patient by implementing the selected first care pathway. (Rangadass, Claim 11: an execution manager implements each clinical pathway).
Rangadass does not explicitly disclose, but Snow teaches that it is old and well known in the art of healthcare to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; (Snow, 0049: the groups of patient data include patient information such as cost of care, reimbursement/claim payment, and assigned physician/care provider).
 generating, using a longitudinal clustering algorithm, a plurality of clusters corresponding to the plurality of care pathways, respectively (Snow, 0048: generating clusters of episodes, construed as pathways, which includes grouping longitudinal medical claims data into episodes of care, see para. 0087).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Rangadass to include each of the care pathways corresponding to services from a combination of different healthcare personnel with associated costs; generating a plurality of clusters corresponding to the plurality of care pathways, respectively, as taught by Snow, because both Rangadass and Snow deal with healthcare billings, and Snow teaches that clustering analysis and clinical pathways can maximize revenues and improve clinical outcomes. (Snow, 0014).

Response to Applicant’s Arguments
Applicant’s arguments, filed 6/17/2022, with respect to the 35 USC § 101 rejection have been considered but are not persuasive. 
Applicant argues that the claims constitute an improvement to technology. Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2A, Prong 1 of the 2019 PEG analysis is not persuasive because an improvement of conventional processing technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. Indeed, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of prioritizing processing of resources for health care processing system, rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
Applicant argues that the claims are integrated into a practical application under Step 2A, Prong 2 of the 2019 PEG “by sufficiently limiting the use of the alleged abstract idea to the very specific automated identification and presentation of a first care pathway for a patient that satisfies a selected outcome measure for a bundled payment reimbursement contract.” The argument is not persuasive because these limitations are part of the abstract idea. 
The Applicant further argues that claims recite additional elements, such as “a computerized analysis system, a clustering algorithm, a processor, and a user interface” that integrate any abstract idea into a practical application. The argument is not persuasive because these elements merely recite conventional processing technologies and do not represent a technical solution to a technical problem.
Additionally, the arguments that the claims cannot be performed in the human mind are not persuasive because the claims are rejected as a method of organizing human activity. 
Regarding step 2 of the 2019 PEG, Applicant argues that the claims do not recite mere instructions to applicant an exception using generic computer components because “the claims recite a specific multi- step method using a multi-component device or system that improves the functioning of a computer system, specifically a computer system that identifies and presents a first care pathway for a patient that satisfies a selected outcome measure for a bundled payment reimbursement contract. This analysis system, which performs the claimed method, is a novel and non-obvious system that is much more than a simple, generic computer system.” Examiner disagrees. The argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above because the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of prioritizing processing of resources for health care processing system, rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
For the reasons set forth in the 35 USC § 101 rejection above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed 6/17/2022, with respect to the 35 USC § 103 rejections have been considered but are not persuasive.
Applicant’s arguments regarding the newly added amendments have been addressed above. With regard to the limitation of “satisfying a selected outcome measure for a bundled payment reimbursement contract,” the Applicant has provided any arguments about why the features of Randagass and Snow fail to teach these elements. Accordingly, the rejection is maintained. The same applies to the “bundled payment reimbursement contract.”
For the reasons set forth in the 35 USC § 103 rejection above, the claimed invention is obvious over the cited art. Applicant’s argument is not persuasive. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686